Exhibit UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AND NOTES FOR THE SECOND QUARTER ENDING JUNE 30, 2010 1 Pan American Silver Corp. Consolidated Balance Sheets (Unaudited, in thousands of U.S. dollars) June 30, 2010 December 31, 2009 Assets Current Cash $ 127,110 $ 100,474 Short-term investments (Note 6) 110,600 92,623 Accounts receivable (Note 5) 60,737 66,059 Income taxes receivable 5,559 12,132 Inventories (Note 7) 96,893 93,446 Unrealized gain on commodity contracts (Note 5) 661 160 Future income taxes 6,300 4,993 Prepaid expenses and other current assets 4,642 2,568 Total Current Assets 412,502 372,455 Mineral property, plant and equipment, net (Note 8) 1,501,421 1,457,724 Other assets (Note 9) 23,045 18,430 Total Assets $ 1,936,968 $ 1,848,609 Liabilities Current Accounts payable and accrued liabilities (Note 10) $ 79,487 $ 96,159 Income taxes payable 11,002 4,021 Total Current Liabilities 90,489 100,180 Provision for asset retirement obligation and reclamation 63,827 62,775 Future income taxes 326,587 305,820 Other liability (Note 3) 20,788 20,788 Total Liabilities 501,691 489,563 Non-Controlling Interests 7,137 15,256 Shareholders’ Equity (Note 11) Share capital (authorized: 200,000,000 common shares of no par value) 1,251,222 1,206,647 Contributed surplus 52,469 47,293 Accumulated other comprehensive income 1,520 1,618 Retained earnings 122,929 88,232 Retained earnings and accumulated other comprehensive income 124,449 89,850 Total Shareholders’ Equity 1,428,140 1,343,790 Total Liabilities, Non-Controlling Interests and Shareholders’ Equity $ 1,936,968 $ 1,848,609 See accompanying notes to the consolidated financial statements. APPROVED BY THE BOARD “signed” Ross J. Beaty, Director “signed” Geoff A. Burns, Director 2 Pan American Silver Corp. Consolidated Statements of Operations (Unaudited in thousands of U.S. dollars, except for share and per share amounts) Three months ended Six months ended June 30, June 30, 2010 2009 2010 2009 Sales $ 147,250 $ 111,392 $ 279,625 $ 181,798 Cost of sales 73,658 66,046 149,339 111,163 Depreciation and amortization 22,448 21,856 42,268 36,671 Mine operating earnings 51,144 23,490 88,018 33,964 General and administrative 4,652 2,498 7,824 4,765 Exploration and project development 8,820 2,161 14,272 2,802 Doubtful accounts provision (Note 5) 3,293 4,375 3,293 4,375 Accretion of asset retirement obligation 688 754 1,420 1,447 Operating earnings 33,691 13,702 61,209 20,575 Interest and financing expenses (85 ) (1,121 ) (861 ) (1,547 ) Investment and other income (expenses) 767 (1,069 ) 2,118 342 Foreign exchange gains (losses) 1,636 (1,152 ) 4,654 (318 ) Net gains on commodity and foreign currency contracts 1,321 2,442 618 2,725 Net gains on sale of assets 366 37 352 53 Income before non-controlling interests and taxes 37,696 12,839 68,090 21,830 Non-Controlling Interests (683 ) 63 (548 ) 32 Income tax provision (18,757 ) (2,694 ) (30,173 ) (5,044 ) Net income for the period $ 18,256 $ 10,208 $ 37,369 $ 16,818 Basic income per share (Note 12) $ 0.17 $ 0.12 $ 0.35 $ 0.20 Diluted income per share $ 0.17 $ 0.12 $ 0.35 $ 0.20 Cash dividends declared and paid per common share $ - $ - $ 0.025 $ - Weighted average number of shares outstanding (in thousands) Basic 106,905 87,230 106,797 85,694 Diluted 107,628 87,369 107,382 85,986 Consolidated Statements of Comprehensive Income (Unaudited – in thousands of U.S. dollars) Three months ended June 30, Six months ended June 30, 2010 2009 2010 2009 Comprehensive income Net income for the period $ 18,256 $ 10,208 $ 37,369 $ 16,818 Unrealized net losses on available for sale securities (1,920 ) (2,329 ) (17 ) (1,080 ) Reclassification adjustment for net (gains) included in net income (37 ) (35 ) (81 ) (39 ) Comprehensive income for the period $ 16,299 $ 7,844 $ 37,271 $ 15,699 See accompanying notes to the consolidated financial statements. 3 Pan American Silver Corp. Consolidated Statements of Cash Flows (Unaudited in thousands of U.S. dollars) Three months ended June 30, Six months ended June 30, 2010 2009 2010 2009 Operating activities Net income for the period $ 18,256 $ 10,208 $ 37,369 $ 16,818 Reclamation expenditures (85 ) - (419 ) - Items not affecting cash: Depreciation and amortization 22,448 21,856 42,268 36,671 Accretion of asset retirement and obligation 688 754 1,420 1,447 Net gains on sale of assets (366 ) (37 ) (352 ) (53 ) Future income taxes 715 48 4,259 (2,022 ) Non-Controlling Interests 683 (63 ) 548 (32 ) Unrealized (gains) losses on foreign exchange (2,322 ) 2,370 (4,521 ) 2,150 Unrealized gains on commodity contracts (1,238 ) (2,950 ) (501 ) (4,638 ) Doubtful accounts provision 3,293 4,375 3,293 4,375 Stock-based compensation 837 352 1,600 1,195 Changes in non-cash operating working capital (Note 13) 2,182 (4,879 ) 9,043 (29,252 ) Cash generated by operating activities 45,091 32,034 94,007 26,659 Investing activities Mining property, plant and equipment expenditures (net (17,401 ) (19,654 ) (35,231 ) (38,306 ) of accruals) Net (purchase of) proceeds from short-term investments (16,964 ) 298 (17,630 ) (73,332 ) Proceeds from sale of assets 161 57 306 95 Other asset expenditures (3,609 ) (3,360 ) (6,729 ) (5,015 ) Cash used in investing activities (37,813 ) (22,659 ) (59,284 ) (116,558 ) Financing activities Proceeds from issuance of common shares 88 45 221 103,909 Share issue costs - (39 ) - (5,592 ) Dividends paid - - (2,672 ) - Contributions from non-controlling interests - 1,238 - 1,626 Net proceeds (repayments) from advances on metal shipments and loans 10 (2,583 ) (5,636 ) 434 Cash generated by (used in) financing activities 98 (1,339 ) (8,087 ) 100,377 Increase in cash during the period 7,376 8,036 26,636 10,478 Cash, beginning of period 119,734 29,231 100,474 26,789 Cash, end of period $ 127,110 $ 37,267 $ 127,110 $ 37,267 Supplemental Cash Flow Information Interest paid $ - $ - $ - $ - Taxes paid $ 7,391 $ 4,036 $ 12,888 $ 12,257 Significant Non-Cash Items Equity issued to acquire mineral interests (Note 3) $ - $ - $ 47,517 $ - Stock compensation issued to employees and directors $ - $ - $ 761 $ 624 See accompanying notes to the consolidated financial statements. 4 Pan American Silver Corp. Consolidated Statements of Shareholders’ Equity For the six months ended June 30, 2010 and 2009 (Unaudited in thousands of U.S. dollars, except for numbers of shares) Common Shares Shares Amount Contributed Surplus Accumulated Other Comprehensive Income (Loss) Retained Earnings Total Balance, December 31, 2009 105,117,120 $ 1,206,647 $ 47,293 $ 1,618 $ 88,232 $ 1,343,790 Issued on the exercise of stock options 12,301 282 (61 ) - - 221 Issued as compensation 31,824 761 - - - 761 Issued to acquire mineral interests 1,747,738 43,532 3,985 - - 47,517 Stock-based compensation on options granted - - 1,252 - - 1,252 Other comprehensive loss - - - (98 ) - (98 ) Dividend declared - (2,672 ) (2,672 ) Net income - 37,369 37,369 Balance, June 30, 2010 106,908,983 $ 1,251,222 $ 52,469 $ 1,520 $ 122,929 $ 1,428,140 Common Shares Shares Amount Contributed Surplus Accumulated Other Comprehensive Income (Loss) Retained Earnings Total Balance, December 31, 2008 80,786,107 $ 655,517 $ 4,122 $ (232 ) $ 26,234 $ 685,641 Issued on the exercise of stock options 32,000 515 (139 ) - - 376 Issued on public offering 6,371,000 97,937 - - - 97,937 Issued as compensation 44,626 624 - - - 624 Shares cancelled (8,060 ) (57 ) - - - (57 ) Stock-based compensation on options granted - - 679 - - 679 Other comprehensive loss - - - (1,119 ) - (1,119 ) Net income - 16,818 16,818 Balance, June 30, 2009 87,225,673 $ 754,536 $ 4,662 $ (1,351 ) $ 43,052 $ 800,899 See accompanying notes to consolidated financial statements. 5 Pan American Silver Corp. Notes to Consolidated Financial Statements (Unaudited) As at June 30, 2010 and December 31, 2009 and for the three month and six month periods ended June 30, 2010 and 2009 (Tabular amounts are in thousands of U.S. dollars except number of options and per share amounts) 1. Nature of Operations Pan
